Citation Nr: 1510754	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  09-24 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disability, claimed as chondromalacia patellae.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from February 1986 to May 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and his wife testified a Travel Board hearing in April 2011.  A transcript of that hearing has been associated with the claims file.  

The case was remanded by the Board in November 2011 and June 2014 to obtain outstanding treatment records and to afford the Veteran a VA medical examination with an opinion regarding the etiology of Veteran's knee disabilities.  The Veteran was afforded a VA examination in February 2012 with an additional addendum opinion in July 2014.  The examiner provided the requested opinion and a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's in-service knee complaints were consistent with a temporary soft tissue knee disability. 

2.  The Veteran's current knee disability is not causally or etiologically related to service. 



CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated May 2008, the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  He was also advised of the types of evidence VA would assist in obtaining, as well as his own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The VCAA letter was received prior to the most recent adjudications by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded a VA examination in August 1990, October 2008, and February 2012 with an addendum in July 2014.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  As such, the examination reports are adequate to decide the claim of service connection.  Thus, further examination is not necessary regarding the issue on appeal.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations and causation of his disabilities.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection - Bilateral Knees

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  Pertinent to the case at hand, arthritis is among the list of chronic diseases listed within 38 C.F.R. § 3.309(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is not shown to possess any medical expertise and therefore any medical opinions he asserts are not of significant probative value.  He is competent to report his symptoms, but his current assertions do not indicate anything more than a broad and vague statement that his current disabilities are causally related to service or another service-connected disability.

The Veteran contends that his bilateral knee disability is causally related to service.  The Board notes that the June 1985 enlistment report of medical examination showed clinically normal lower extremities and musculoskeletal system.

The Veteran's service treatment records show complaints of knee pain beginning in 1988.  The original diagnosis was chondromalacia patellae in December 1988.  April 1989 service treatment records showed bilateral knee pain, but found the Veteran to be physically qualified to participate in a physical fitness test.

In a December 1989 report of medical board from the Naval Hospital at Jacksonville, Florida, the Veteran was diagnosed with bilateral patellofemoral pain syndrome, probably due to chondromalacia, patellae.  They noted a September 1988 insidious onset of progressive, severe bilateral knee pain aggravated with activities requiring knee bending and prolonged standing.  The Veteran was subsequently medically discharged.  

The Veteran was afforded a VA examination in August 1990 regarding a claim of service connection for a knee disability.  The examiner noted pain in both knees.  He discussed the Veteran's history finding that in 1988 while in the service, the Veteran began to have pain in his knees.  Reflexes of the lower extremities were normal and gait was normal.  The examiner noted that during X-ray examination the Veteran exhibited a normal gait and moved about without grimaces or complaints of pain, but complained bitterly of pain during the physical examination.  In view of the fact that X-rays of the knees were within normal limits, the examiner found it difficult to determine the cause of his complaints.

The April to September 1993 private treatment records show an injury to the back when he fell nine feet from a scaffold.  At no point during the significant treatment did the Veteran discuss any knee complaints.  

The Veteran was afforded a VA examination in October 2008.  The Veteran reported bilateral knee pain.  He was treated for complaints of bilateral knee pain in service.  The examiner noted that no imaging was done with the examination and found that none was required.  He diagnosed chondromalacia of the patella bilaterally and pes anserine bursitis of the left knee.  The examiner found that it is less likely than not related to the knee condition that was treated in service.  The examiner noted that the Veteran has chondromalacia patella, which is an overuse type syndrome.  It can be treated with conservative measures.  It can be intermittent in nature, but he did not feel that the Veteran's current complaints are something that has been related to a prolonged activity while in military service.  The examiner noted no specific injury or change in the mechanical axis of his knee.  Additionally, the examiner noted symptom magnification inconsistent with the Veteran's diagnosis.  

The Veteran was afforded a new VA examination in February 2012.  The report noted a diagnosis of bilateral knee degenerative arthritis per imaging in 2008.  The examiner specifically reviewed the Veteran's complaints and his in-service treatment records.  The examiner found that the Veteran's bilateral knee degenerative arthritis is less likely as not related to any disease or injury in service.  Service treatment records document recurrent episodes of bilateral knee pain starting in 1988, associated with prolonged standing, with the impression of chondromalacia patellae, but contained no documentation of confirmation on imaging.  The bilateral knee X-rays in August 1990 were normal.  Although the Veteran stated that he sought medical attention for intermittent knee pain after leaving active duty, there is no documentation of a continuing, persistent knee condition from the same etiology as the episodes in active duty.  The examiner stated that knee pain can occur as a result of different causes, at different times, and the episodes may not all be related to each other.  It was only in 2008 that there was documentation of degenerative osteophytes in the knees on X-rays.  In the interval there has been aging, undocumented trauma, and daily occupational stresses.

In July 2014, an addendum opinion was obtained in conjunction with a Board remand for further discussion and rationale.  The examiner again found no objective evidence of chondromalacia patella on the clinical examination of February 2012, in active duty as noted on the imaging studies of August 1990, or on the imaging studies of November 2008.  Although the Veteran complained of knee pain in active duty and the suspicion was chondromalacia patella, the examiner specifically noted that there was never any objective evidence of chondromalacia patella.  The examiner explained that chondromalacia patella is osteoarthritis behind or on the back of the patellar surface, which should be visible on plain X-rays.  Subjective knee pain may be due to many causes, and without history of trauma or objective joint pathology on imaging, is likely of soft tissue origin, for example as a strain.  The examiner noted that service treatment records indicate that the only abnormality was subjective pain when pressure was put over the patella, otherwise, the ligamentous stability, range of motion, and joint lines were normal.  X-rays were also essentially negative.  The examiner noted that acute episodes of soft tissue strains can occur with overuse and strenuous activities.  They generally respond to conservative treatment.  Each episode occurs de novo and is not related or caused by previous episodes.  The Veteran's November 2008 X-rays showed probable minimal osteophyte formation on the tibial spines, unrelated to the patella.  It is likely an age-related condition.  The examiner found that if the osteoarthritis had been present since active duty, that is, for 18 years, it would hardly be minimal.  He pointed out that the radiologist was not even sure he saw the changes.  Finally, the examiner reported that there is no objective evidence that the current claimed knee symptoms and condition are related to active duty.  

The Veteran contends that his current bilateral knee disability is causally related to his knee complaints in service.  He is not shown to possess any medical expertise and therefore any medical opinions he asserts are not of significant probative value.  He is competent to report his symptoms, but his current assertions of entitlement to service connection for a bilateral knee disability are contradicted by the medical reports from immediately post-service and the ensuing years, as described above.  These include a normal knee X-ray in August 1990, within months after separation from service, and the VA examiner's findings that the Veteran suffered an acute soft tissue problem during service.  Contemporaneously recorded documents, to include the August 1990 examination are considered to be a more accurate reflection of the Veteran's condition at that time, than a history he provides more than 20 years after the events about which it relates.  The Board thus finds the Veteran's report not credible and concludes that those records are more probative as to the onset of the disability because the etiology of the Veteran's bilateral knee disability is a complex medical issue.  Jandreau.

The Board must therefore rely upon the medical evidence of record.  The record includes multiple negative opinions regarding the Veteran's bilateral knees.  The examiner provided a thorough rationale for his findings in the July 2014 addendum.  He cited the medical evidence and the Veteran's complaints.  He also noted other causes for the Veteran's current disability.  He also found the normal X-rays post-service to be indicative of a normal knee at that time.  The Board finds the VA examiner's opinion to be of significant probative value.  

The Board is thus left with a record that fails to show chronic symptoms of arthritis since service or within one year after separation from service or a current disability that is causally related to his complaints in service.  In view of this, a basis upon which to establish service connection for a bilateral knee disability has not been presented. 

As the preponderance of the evidence is against the claim for service connection for a bilateral knee disability, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral knee disability, claimed as chondromalacia patellae is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


